Citation Nr: 1129640	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  06-17 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, including as secondary to service-connected excision of mass from distal left thigh and left knee disabilities.

2.  Entitlement to service connection for a bilateral hip disability, including as secondary to service-connected excision of mass from distal left thigh and left knee disabilities.

3.  Entitlement to service connection for a right knee disability, including as secondary to service-connected excision of mass from distal left thigh and left knee disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the above claims.

In June 2008, the Board remanded the present matter for additional development and due process concerns.  In April 2009, the Board issued a decision addressing the claims.  In December 2009, the Board vacated the April 2009 decision and remanded the present matter for additional development and due process concerns.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently service-connected for excision of mass from distal left thigh and post-operative residuals of the anterior cruciate ligament and lateral meniscus tear of the left knee.  In connection with his claims for service connection for a low back, bilateral hip, and right knee disabilities, each to include as secondary to service-connected left thigh and left knee disabilities, the Veteran was afforded a VA examination in December 2010.  The physical examination assessed the function only of the Veteran's left knee and the Veteran was diagnosed as having a mildly unstable lateral collateral lateral ligament of the left knee with limited motion secondary to pain.  The examiner noted that he was asked to render an opinion as to whether the Veteran's lower back and other joints were a result of the left thigh mass excision.  The examiner stated that the Veteran's current left knee condition was a result of the lateral meniscus excision, which happened after service.  The examiner then opined that the excision of the calcified hematoma that occurred during service would have no bearing on the Veteran's left knee as it did not involve the joint.  He concluded that all of the other joints and the back that the Veteran related to his left knee were unrelated to service also.  In a March 2010 addendum, the examiner opined that the superficial hematoma condition would not be an etiologic factor in the development of any bilateral hip, lower back, or right knee condition.  He added that this was a frivolous claim that had been asked and answered before.  In addition, the examiner opined that the post-operative ACL/lateral meniscal condition of the left knee would not be an etiologic factor in the development of any bilateral hip, right knee, or lower back condition.  He explained that a review of the literature revealed no peer reviewed studies to support the contention that the Veteran's left knee condition would cause or be related to the development of any hip, knee, or spine condition and it was more likely than not that these conditions were a result of aging, musculoskeletal deconditioning, and a genetic predisposition to developing these conditions.  

The Board finds that the VA examination and opinion are not adequate.  The examination report failed to show that the Veteran's hips, back, or right knee were actually examined.  In addition, the examiner based his opinions on literature that is not specific to the Veteran's case and, although he attributed the Veteran's disabilities to aging, musculoskeletal deconditioning, and a genetic predisposition, adequate rationale was not provided such that the Board could consider and weigh it against other evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Furthermore, although the examiner provided an opinion that the Veteran's service-connected left thigh and left knee disabilities did not cause his claimed disabilities, no opinion was provided stating whether the Veteran's bilateral hip, back, or right knee disabilities were aggravated by his service-connected left thigh and left knee disabilities.  As the Veteran is claiming that his bilateral hip, back, or right knee disabilities are caused by his service-connected left thigh and left knee disabilities, the opinion should adequately address secondary service connection.  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  In light of the above, another examination should be obtained on remand to correct these deficiencies.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral hip, low back, and right knee disabilities.  The claims folder must be made available to the examiner for review.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner is requested to answer the following questions:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the diagnosed bilateral hip, low back, and right knee disabilities are related to his active military service?    

(b)  If the answer is no, is it at least as likely as not (50 percent or higher degree of probability) that the diagnosed bilateral hip, low back, and right knee disabilities were caused by the service-connected left thigh and left knee disabilities?  

(c)  If the answer is no, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's service-connected left thigh and left knee disabilities aggravated the Veteran's bilateral hip, low back, and right knee disabilities?  

The physician is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the bilateral hip, low back, and right knee disabilities (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

2.  Then, readjudicate the claims on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claims remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


